

Exhibit 10.2
SECOND AMENDMENT TO SUBLEASE
THIS SECOND AMENDMENT TO SUBLEASE (this “Second Amendment”) is made as of July
1, 2015 (the “Effective Date”), by and between EXELIXIS, INC., a Delaware
corporation (“Sublandlord”), and NODALITY, INC., a Delaware corporation
(“Subtenant”).
RECITALS
A.    Sublandlord and Subtenant entered into that certain Sublease dated as of
July 25, 2011, as amended by that certain First Amendment to Sublease dated as
of May 1, 2012 (together, the “Sublease”). Pursuant to the Sublease, Subtenant
subleases certain premises consisting of approximately 27,564 rentable square
feet (“Subleased Premises”) in a building located at 170 Harbor Way, South San
Francisco, California. The Subleased Premises are more particularly described in
the Sublease. Capitalized terms used herein without definition shall have the
meanings defined for such terms in the Sublease.
B.     Sublandlord and Subtenant desire, subject to the terms and conditions set
forth below, to amend the Sublease to, among other things, decrease the rentable
square footage subleased by Subtenant by removing from the Subleased Premises
the ROFO Space containing 2,454 rentable square feet in the aggregate that are
located on the first floor of Building 170 and are designated as “Hallway 151,”
“Open Office 152,” “Shared Office 153,” “Office 154,” “Office 155,” “Office
156,” “Office 157,” and “Office 158” on Exhibit A attached to this Second
Amendment.
NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sublandlord and Subtenant hereby
agree as follows, as of the Effective Date:
1.
Rentable Square Footage. The Subleased Premises are reduced to exclude the ROFO
Space. Accordingly, the last sentence of Section 1 of the Sublease is hereby
deleted in its entirety and replaced with the following:

“The parties hereto agree to the rentable square footage of the Subleased
Premises is 25,110, and such rentable square footage, and any of the economic
terms hereof based thereon, shall not be adjusted based on further
re-measurement.”
2.
Base Rent. The monthly rent calculation set forth in Section 4(a) of the
Sublease is hereby deleted in its entirety and replaced with the following:

11/1/11 – Month 2
$0.00
Months 3 – 6
$87,885.00
Months 7 – 12
$96,474.00
Months 13 – 24
$99,368.22
Months 25 – 36
$102,349.27
Months 37 – 44
$105,419.75
Months 45 – 48
$96,034.32
Months 49 – 60
$98,915.35
Month 60 – End Date
$101,882.81



3.
Additional Rent. The definition of Additional Rent set forth in Section 4(b) is
hereby deleted in its entirety and replaced with the following:


 
1








--------------------------------------------------------------------------------



“Subtenant shall pay, as “Additional Rent,” 100% of such additional rent or sums
that relate to the Subleased Premises during the Sublease Term, and if the same
cannot be so allocated then 36% of those charges that relate generally to
Building 170 (excluding the vivarium located on the first floor) or 21.1% of
those charges that relate generally to the Master Premises (as applicable,
“Subtenant’s Share”).
4.
Map of Subleased Premises. Exhibit A to the Sublease is hereby deleted in its
entirety and replaced with the Exhibit A attached to this Second Amendment.

5.
Surrender of ROFO Space. Subtenant hereby agrees to vacate the ROFO Space and
surrender and deliver exclusive possession of the ROFO Space to Sublandlord on
or before the Effective Date in accordance with the provisions of the Sublease.
On or before the Effective Date, Subtenant shall, at Subtenant’s sole cost and
expense, remove or cause to be removed from the ROFO Space (i) any Alterations
made by Subtenant, (ii) Subtenant’ personal property (except for the personal
property existing in the ROFO Space for which Threshold Pharmaceuticals, Inc.
(“Threshold”) has agreed in writing to take possession of) and (iii) repair any
damage to the ROFO Space caused by such removal. Subtenant shall deliver the
ROFO Space to Sublandlord in a broom-clean condition. If Subtenant fails to
complete such removal and/or repair any damage caused by such removal,
Sublandlord, at Subtenant’s sole cost and expense, shall be entitled (but not be
obligated) to remove such Alterations or remove, store or dispose of Subtenant’s
personal property. Sublandlord shall not be responsible for the value,
preservation or safekeeping of Subtenant’s personal property.

6.
Reimbursement of Tenant/Sublandlord. Within thirty (30) days after invoice,
Subtenant shall reimburse Tenant/Sublandlord all of Tenant/Sublandlord's
reasonable, out-of-pocket costs and expenses incurred in connection with its
review and preparation of this Second Amendment and the Master Landlord’s
Consent.

7.
Miscellaneous.

a.    Sublandlord and Subtenant expressly acknowledge and agree that this Second
Amendment is subject to Master Landlord’s prior written consent to this Second
Amendment, on a form to be provided by Master Landlord that is reasonably
acceptable to Sublandlord and Subtenant (“Master Landlord’s Consent”).
Sublandlord shall use commercially reasonable efforts to obtain Master
Landlord’s Consent, and Subtenant agrees to cooperate in all reasonable respects
in connection therewith. If Sublandlord fails to obtain Master Landlord’s
Consent within thirty (30) days after execution of this Sublease by both
Subtenant and Sublandlord, then either Sublandlord or Subtenant may terminate
this Second Amendment by giving written notice thereof to the other, and
Sublandlord shall return to Subtenant any amounts delivered by Subtenant under
this Second Amendment. Neither party shall have any liability to the other for
any termination or cancellation of this Second Amendment as a result of Master
Landlord’s failure or refusal to consent to this Second Amendment, unless such
party by its willful act caused Master Landlord to refuse timely consent to this
Second Amendment. No termination or cancellation of this Second Amendment as
provided in this Section 7(a) shall terminate or cancel the Sublease. Upon any
such termination or cancellation of this Second Amendment, the Sublease shall
remain in full force and effect unmodified by this Second Amendment.
b.    Sublandlord and Subtenant expressly acknowledge and agree that,
notwithstanding the full execution and delivery of this Second Amendment by
Sublandlord and Subtenant, this Second Amendment is expressly conditioned upon
the (i) full execution and delivery of a sublease amendment by Substandlord and
Threshold amending the amount of subleased space to include the ROFO Space and
(ii) the Master Landlord’s prior written consent to such amendment on a form to
be provided by Master Landlord that is reasonably acceptable to Sublandlord and
Threshold (together, the “Condition Precedent”). Sublandlord shall have no
liability whatsoever to Subtenant relating to or arising from Sublandlord’s
inability or failure to cause all or any portion of the Condition Precedent to
be satisfied. The Sublease shall remain unmodified and in full force and effect
until such time as the Condition Precedent is satisfied.

 
2








--------------------------------------------------------------------------------



c.    This Second Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Second
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.
d.    This Second Amendment is binding upon and shall inure to the benefit of
the parties hereto, their respective agents, employees, representatives,
officers, directors, divisions, subsidiaries, affiliates, assigns, heirs,
successors in interest and shareholders.
e.    This Second Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Second Amendment attached thereto.
f.    Except as amended and/or modified by this Second Amendment, the Sublease
is hereby ratified and confirmed and all other terms of the Sublease shall
remain in full force and effect, unaltered and unchanged by this Second
Amendment. In the event of any conflict between the provisions of this Second
Amendment and the provisions of the Sublease, the provisions of this Second
Amendment shall prevail.
[Signatures are on the next page.]





 
3








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the Effective Date.
SUBLANDLORD:
EXELIXIS, INC.,
a Delaware corporation

By: /s/ Deborah Burke    


Name: Deborah Burke    

Title: SVP & CFO    
Date: 7/1/15    


SUBTENANT:
NODALITY, INC.,
a Delaware corporation

By: /s/ Laura Brege    


Name: Laura Brege    

Title: CEO    
Date: 6/29/15    



 
4








--------------------------------------------------------------------------------



EXHIBIT A
MAP OF SUBLEASED PREMISES
[exhibit102_image1.jpg]

 
5








--------------------------------------------------------------------------------



[exhibit102_image2.jpg]

 
6






